DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11003889. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 18 of the present application differs from claim 16 of US Patent 11003889 in that the former does not include the recited use of scanning rules in the latter.
The omission of an element and its function in a combination in cases where the functioning of the remaining elements is not altered has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
Applying this rationale to claim 20 of the present application:
Claims 20 of the present application differ from claim 17, respectively, of US Patent 11003889 in a similar manner as claim 18 of the present application differs from claim 16 of US Patent 11003889.
Claims 1, 3-11, & 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, & 18 of U.S. Patent No. 11003889 in view of Vohariwatt (US 20060190489).
Claims 1 of the present application differs from claim 1 of US Patent 11003889 in that the former recites “converting, by the computer system, the content of the document in the digital scan from an image into text” and in that the former recites “analyzing, by the computer system, the text” rather than “analyzing, by the computer system, the document” as in US 11003889.
The conversion of a digital scanned document into text in document processing is well known in the art as disclosed for example by Vohariwatt (Vohariwatt paragraphs 0007-0008 & 0057-0058, OCR processing of document image)
US 11003889 and Vohariwatt are combinable because they are from the field of document image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to perform image scan to text conversion in the US 11003889 invention.
The suggestion/motivation for doing so would have been to enable the use of text information in document processing .
Therefore, it would have been obvious to combine US 11003889 with Vohariwatt to obtain the invention as specified in claim 1.
Applying this rationale to claim 3-11 & 13-17 of the present application:
Claims 3-10 of the present application differ from claims 2-9, respectively, of US Patent 11003889 in a similar manner as claim 1 of the present application differs from claim 1 of US Patent 11003889.
Claim 11 of the present application differs from claim 10 of US Patent 11003889 in a similar manner as claim 1 of the present application differs from claim 1 of US Patent 11003889.
Claim 11 of the present application also differs from claim 10 of US Patent 11003889 in that the former does not include the recited use of scanning rules in the latter.
The omission of an element and its function in a combination in cases where the functioning of the remaining elements is not altered has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967).
Claims 13-17 of the present application differ from claims 11-15, respectively, of US Patent 11003889 in a similar manner as claim 11 of the present application differs from claim 10 of US Patent 11003889.
Allowable Subject Matter
Claims 2, 12, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2, 12, & 19, the claimed subject matter of claims 2, 12, & 19 are patentably distinct from the claimed subject matter of US Patent 11003889 in that the latter does not incorporate the recited building of a classification model and training of a document classifier.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663